             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL NO. 1:19-cv-00174-MR-WCM


LAURRELL SMITH, Administratrix   )
of the Estate of James Rowley    )
Smith, III,                      )
                                 )
                   Plaintiff,    )
                                 )              ORDER APPROVING
          vs.                    )              WRONGFUL DEATH
                                 )              SETTLEMENT
ERIC FRESHER, TERAWN BENTON, )
and C.R. ENGLAND, INC.,          )
                                 )
                   Defendants.   )
________________________________ )

     THIS MATTER is before the Court on the Plaintiff’s Motion to Approve

Wrongful Death Settlement [Doc. 46].

                              BACKGROUND

     This case arises out of a fatal tractor-trailer crash that resulted in the

death of the decedent, James Rowley Smith, III (“Smith”). The Plaintiff

Laurrell Smith (“Plaintiff”) brings this wrongful death action as the

Administratrix of Smith’s estate against the Defendants Eric Fresher

(“Fresher”), Terawn Benton (“Benton”), and C.R. England, Inc. (“C.R.

England”). The Plaintiff asserts claims of negligence and gross negligence




    Case 1:19-cv-00174-MR-WCM Document 48 Filed 04/17/20 Page 1 of 11
against Fresher and Benton. The Plaintiff’s claims against C.R. England are

limited to vicarious liability for the actions of Fresher and Benton.

       The Plaintiff has reached a settlement agreement with the Defendants

and now seeks court approval of that settlement, as two of the beneficiaries

of the agreement are minor children. See N.C. Gen. Stat. § 28A-13-3(23)

(2018).

       On April 15, 2020, this matter came on for final hearing before the

Court.1 Present for the proceeding were Robert M. Caplan and Matthew S.

Sullivan, as counsel for the Plaintiff; Dana H. Hoffman, as counsel for the

Defendants; the Plaintiff Laurrell Smith, as administratrix of the Estate of

James Rowley Smith, III, and as the parent and legal guardian of the minor

beneficiaries, A.S. and T.S.2; and the guardian ad litem for the minor

children, Stephen P. Agan. Prior to the hearing, the Court reviewed the

following documents with respect to the Plaintiff’s Motion to Approve

Wrongful Death Settlement: (1) the Settlement and Release of All Claims

[Doc. 46-2]; (2) the Qualified Assignment and Release Agreement [Doc. 46-

3]; (3) the Mediated Settlement Agreement [Doc. 46-4]; (4) the Affidavit of


1 Due to the ongoing COVID-19 pandemic, the parties participated in the hearing remotely
via Skype.

2The full names and dates of birth of each of the minor children are set forth in the Sealed
Addendum to Order Approving Wrongful Death Settlement, which has been entered
contemporaneously herewith.
                                             2

     Case 1:19-cv-00174-MR-WCM Document 48 Filed 04/17/20 Page 2 of 11
Plaintiff/Administratrix Laurrell Smith [Doc. 46-5]; (5) the Letters of

Administration appointing the Plaintiff as administratrix of the Estate of

James Rowley Smith, III [Doc. 46-6]; (6) the Inventory for Decedent’s Estate

[Doc. 46-7]; (7) the Affidavit of Plaintiff’s counsel, Affidavit of Matthew S.

Sullivan [Doc. 46-8]; (8) Plaintiff’s List of Litigation Costs and Expenses [Doc.

46-9]; (9) a letter from Plaintiff’s Robert M. Caplan regarding the costs

incurred in this litigation [Doc. 46-10]; and (10) the Affidavit of the guardian

ad litem Stephen P. Agan [Doc. 46-11].

                             FINDINGS OF FACT

      1.     At the hearing held on April 15, 2020, the Plaintiff acknowledged

that she:

             (a)   has read the settlement documents filed in this matter,

including the Settlement Agreement and Release, the Qualified Assignment

and Release Agreement, and the Mediated Settlement Agreement signed by

her, and that she understands and assents to the terms thereof.

            (b)    has had an adequate opportunity to confer with her counsel

regarding her decision to settle this matter.

            (c)    understands that the settlement documents propose that

certain consideration be paid for the benefit of the minor children.




                                       3

     Case 1:19-cv-00174-MR-WCM Document 48 Filed 04/17/20 Page 3 of 11
            (d)     believes, in her capacity as parent of the minor children,

that the proposed settlement is fair and reasonable for the minor children

under the circumstances of this case, particularly as to the nature of the

settlement, the amount of monetary payments to be made under the

settlement, and the proposed disbursements of the settlement funds.

            (e)     believes, in her capacity as administratrix of James Rowley

Smith, III’s estate, that the proposed settlement is fair and reasonable for the

estate under the circumstances of this case, particularly as to the nature of

the settlement, the amount of monetary payments to be made under the

settlement, and the proposed disbursements of the settlement funds.

            (f)     understands that, if the Court approves the Settlement

Agreement and Release, the consideration due will be provided as described

in the settlement documents filed herewith.

            (g)     understands that the monies paid for the benefit of the

minor children belong to the minor children and not to her, and that she may

not use any such monies for typical parental expenditures such as for food,

clothing, shelter, healthcare, or other maintenance costs associated with

raising children.

            (h)     understands that, if the Court approves the Settlement and

Release Agreement, the provision of the consideration for the settlement by

                                        4

     Case 1:19-cv-00174-MR-WCM Document 48 Filed 04/17/20 Page 4 of 11
the Defendants will terminate the estate’s claims and any claims of the minor

children against the Defendants.      She further acknowledged that she

understands that her decision to accept the Settlement and Release

Agreement on behalf of the minor children (if such agreement is approved

by the Court) will bind the minor children and said children will be enjoined

from seeking any future redress against the Defendants, pursuant to the

Settlement Agreement and Release, based upon the acts and omissions

alleged in the Complaint.

     2.    At the hearing held on April 15, 2020, the guardian ad litem,

Stephen P. Agan, acknowledged that he:

            (a)   has read the settlement documents filed in this matter,

including the Settlement Agreement and Release, the Qualified Assignment

and Release Agreement, and the Mediated Settlement Agreement signed by

the parties, and that he understands and assents to the terms thereof.

           (b)    is satisfied, in his capacity as guardian ad litem for the

minor children, that the proposed settlement is fair and reasonable for the

minor children under the circumstances of this case, particularly as to the

nature of the settlement, the amount of monetary payments to be made

under the settlement, and the proposed disbursements of the settlement

funds.

                                     5

    Case 1:19-cv-00174-MR-WCM Document 48 Filed 04/17/20 Page 5 of 11
      3.      To assess the reasonableness of the Settlement and Release

Agreement, the Court requested that counsel for the Plaintiff and the

Defendants give a forecast of their trial evidence and provide a candid

evaluation of the strengths and weaknesses of the Plaintiff’s claims and any

defenses thereto.      The parties complied with the Court’s request and

proffered the following details surrounding the factual and legal

circumstances of this matter.

      4.      On June 19, 2017, Benton, a commercial motor vehicle driver for

C.R. England, was operating a tractor-trailer eastbound on Interstate 40 in

Swannanoa, North Carolina. Benton’s co-driver, Fresher, was asleep in the

sleeper berth and had no role in driving the tractor-trailer to its place of rest

prior to the crash. At approximately 5:00 a.m., Benton parked the tractor-

trailer on the right-hand shoulder of the Interstate in order to change drivers,

as he had exceeded or was about to exceed the DOT maximum 11-hour

drive time.     Smith was operating a box truck for his employer, Kahn

Enterprises/Empire Distributors, and, for unknown reasons, drifted slightly

from the right travel lane at the same location where Benton had parked the

C.R. England tractor-trailer to change drivers. The box portion of Smith’s

box truck contacted the left side of the C.R. England tractor-trailer, causing




                                       6

     Case 1:19-cv-00174-MR-WCM Document 48 Filed 04/17/20 Page 6 of 11
him to lose control of his vehicle, leaving the roadway, impacting a tree and

ultimately causing his death.

      5.    In evaluating the provisions of the Settlement Agreement and

Release, the Court assessed the following factors. As explained by the

Plaintiff’s counsel, the defense of contributory negligence presents a

potential barrier to any recovery by the Plaintiff in this case. After consulting

with a number of experts, Plaintiff’s counsel believed that a strong case could

be made that the parking of the tractor-trailer so close to the side of the

interstate amounted to gross negligence, thereby overcoming the

contributory negligence defense.

      6.    While the Plaintiff was able to procure experts to opine that the

Defendants’ actions amounted to gross negligence, the Defendants retained

a number of experts who reached the opposite conclusion. Plaintiff’s counsel

acknowledged that, if the Defendants could demonstrate that Smith

contributed in any way, however minor, to the accident, the Plaintiff’s

recovery would be precluded entirely. Nevertheless, as defense counsel

acknowledged, the Plaintiff is a highly sympathetic witness, and defense

counsel was concerned that a jury could be swayed by such sympathy to

award the Plaintiff damages despite the issue of contributory negligence.

Thus, both parties faced significant risks by proceeding to trial.

                                       7

     Case 1:19-cv-00174-MR-WCM Document 48 Filed 04/17/20 Page 7 of 11
      7.    In deciding to settle the matter, the Plaintiff also considered the

collectability of any future judgment. The Defendant C.R. England is self-

insured, and it is uncertain whether the amount of self-insurance is sufficient

to cover all the losses that could be recovered under the wrongful death

statute. Additionally, the ongoing COVID-19 pandemic has created a great

deal of uncertainty regarding the continued viability of C.R. England’s

business, as well as a significant amount of volatility in the rates of interests

obtainable for the proposed annuities. As it stands, the minor children will

receive payments upon reaching the age of majority that will assist with their

educational needs.     At the rates that are available currently, the funds

provided by the settlement will result in a greater amount of funds payable to

the minor children in the future. For all these reasons, the parties believe

that the settlement reached is a fair resolution to the Plaintiff’s claims.

      8.    Based on all the foregoing, the Court finds that the Settlement

Agreement and Release is fair and reasonable under all of the circumstances

of this case; that the consideration to be provided under the terms of that

Agreement is fair and reasonable; and that the proposed disbursement of

such consideration is fair and reasonable.




                                        8

     Case 1:19-cv-00174-MR-WCM Document 48 Filed 04/17/20 Page 8 of 11
                         CONCLUSIONS OF LAW

     WHEREFORE, based upon the foregoing findings of fact, the Court

concludes as a matter of law that:

     1.    Minors, because they are legally incompetent to transact

business or give consent for most purposes, need responsible, accountable

adults to handle property or benefits to which they are or become entitled.

N.C. Gen. Stat. § 35A-1201(a)(6). Moreover, where minors are entitled to

receive damages pursuant to the settlement of a wrongful death action, such

settlement must be approved by the Court, even though the minors are not

parties to the wrongful death action. See N.C. Gen. Stat. § 28A-13-3(23).

     2.    The Plaintiff Laurrell Smith, acting in her capacities as both

administratrix of the Estate of James Rowley Smith, III, and as the parent

and legal guardian of the minor children, is competent in all respects and is

able to understand the ramifications of the settlement agreement and

release, as well as the effect such agreement would have upon the minor

children, and is competent and able to execute her duties accordingly.

     3.    Having reviewed the details of the structured settlement

annuities for the minor beneficiaries, including payment dates and amounts,

the Court finds that the extent, nature, and amount of recovery for the minor

children are all fair and reasonable, and the disbursement of such funds as

                                     9

    Case 1:19-cv-00174-MR-WCM Document 48 Filed 04/17/20 Page 9 of 11
provided in the Settlement Agreement and Release is in the best interests of

the minor children.

      4.    The disbursement of the settlement proceeds, as set forth in the

Settlement Agreement and Release, benefits the minor children by the way

in which the funds are to be disbursed.          The parties have specifically

informed the Court that all are in agreement as to the manner of distribution

set forth therein and are capable of carrying into effect the same.

      5.    The Plaintiff Laurrell Smith, as administratrix of the Estate of

James Rowley Smith, III, and as parent and legal guardian of the minor

children, has bound the minor children herein in the same manner as if such

minors had consented to the settlements as adults.

      6.    The settlement and release agreement should be approved

                                    ORDER

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion to Approve

Wrongful Death Settlement [Doc. 46] is GRANTED, and the parties’

settlement of this matter is hereby APPROVED.

      IT IS FURTHER ORDERED that the parties shall file a stipulation of

dismissal with respect to all the Plaintiff’s claims against the Defendants

within thirty (30) days of the entry of this Order.




                                       10

    Case 1:19-cv-00174-MR-WCM Document 48 Filed 04/17/20 Page 10 of 11
 IT IS SO ORDERED.

                           Signed: April 17, 2020




                                  11

Case 1:19-cv-00174-MR-WCM Document 48 Filed 04/17/20 Page 11 of 11
